IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45323

STATE OF IDAHO,                                 )
                                                )
       Plaintiff-Respondent,                    )   Filed: June 20, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
GRIGORIY ANATOLY KHARLAMOV,                     )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of ten years with a minimum period
       of confinement of four years for operating a motor vehicle while under the
       influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Grigoriy Anatoly Kharlamov pled guilty to felony operating a motor vehicle while under
the influence. Idaho Code §§ 18-8004, 18-8005(9). The district court sentenced Kharlamov to a
unified term of ten years with four years determinate.      Kharlamov appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kharlamov’s judgment of conviction and sentence are affirmed.




                                                   2